                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  TERRY EDWARD ELLISON,                             )
                                                    )
                Plaintiff,                          )
                                                    )
  v.                                                )   No.     3:19-CV-182-PLR-DCP
                                                    )
  RUSTY LONZA, CLAIBORNE                            )
  COUNTY, SOUTHERN HEALTH                           )
  PARTNERS, JOHN WILSON, JANET                      )
  VENABLE, and BOBBY BROOKS,                        )
                                                    )
                Defendants.                         )

                                   MEMORANDUM & ORDER

        Plaintiff, a former inmate in the Claiborne County Jail who is now in the Scott County Jail,

 has filed a pro se amended complaint for violation of 42 U.S.C. § 1983 setting forth claims alleging

 that his legal mail was destroyed and he was denied medical care in the Claiborne County Jail

 [Doc. 7]. For the reasons set forth below, this action will only proceed as to Plaintiff’s claims that

 (1) Defendants Nurse Lonza, Claiborne County, and Southern Health Partners failed to provide

 him with adequate medical care in the Claiborne County Jail and (2) Defendants Venable and/or

 Wilson threw away a legal motion that Plaintiff provided to Defendant Wilson for filing.

        I.      SCREENING STANDARD

        Under the Prison Litigation Reform Act, district courts must screen prisoner complaints

 and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a

 claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

 and 1915(A). The dismissal standard articulated by the Supreme Court in and in Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28

 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language




Case 3:19-cv-00182-PLR-DCP Document 13 Filed 06/29/20 Page 1 of 5 PageID #: 47
 in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial

 review under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

 U.S. at 570). Courts liberally construe pro se pleadings and hold them to a less stringent standard

 than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

 acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

        II.      COMPLAINT ALLEGATIONS

        First, Plaintiff alleges that a fellow inmate found his motion to dismiss state court criminal

 cases against him that he had given to Defendant Wilson, and which Defendant Wilson stated he

 passed along to Defendant Venable, in the trash several weeks after Plaintiff had given the motion

 to Defendant Wilson for filing, and that the clerk of the court handling those criminal cases stated

 that the court never received them [Doc. 7 p. 4–5]. Plaintiff states that this “directly affected”

 those cases and that Defendant Sheriff Brooks is also liable for this incident [Id.].

        Plaintiff also claims that he suffers from several medical issues for which he sought

 medical care from Nurse Lonza and others in the Claiborne County Jail but was told that they

 could not provide him any medical treatment for those issues [Id. at 6–8].

        Plaintiff has sued Sheriff Brooks, Officer Wilson, Captain Venable, Claiborne County, the

 Claiborne County Jail, Southern Health Partners, and Nurse Lonza [Id. at 1]. As relief, Plaintiff

 seeks monetary damages [Id. at 9].

              A. Analysis

        First, Plaintiff has not set forth any facts from which the Court can plausibly infer that

 Defendant Sheriff Brooks was personally involved in any violation of his constitutional rights.

 Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege
                                                   2

Case 3:19-cv-00182-PLR-DCP Document 13 Filed 06/29/20 Page 2 of 5 PageID #: 48
 that the defendants were personally involved in the alleged deprivation of federal rights” to state a

 claim upon which relief may be granted); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009)

 (providing that § 1983 liability cannot be premised upon a theory of respondeat superior). Thus,

 the complaint fails to state a claim upon which relief may be granted under § 1983 as to this

 Defendant and he will be DISMISSED.

        Also, Claiborne County Jail is not a suable entity under § 1983. See Marbry v. Corr. Med.

 Serv., No. 99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that “the Shelby

 County Jail is not an entity subject to suit under §1983”). Accordingly, this Defendant also will

 be DISMISSED.

        However, liberally construing Plaintiff’s allegations regarding his pursuit of medical care

 in the Claiborne County Jail in favor of Plaintiff, it appears that he alleges that Claiborne County

 and/or Southern Health Partners have a custom or policy of not treating the prisoners in the

 Claiborne County Jail for the serious medical issues from which Plaintiff suffers, and that

 Defendant Nurse Lonza therefore failed provide Plaintiff with medical care for those issues. Thus,

 these allegations allow the Court to plausibly infer that Defendants Lonza, Claiborne County, and

 Southern Health Partners have violated Plaintiff’s Eighth Amendment rights and this claim will

 proceed herein. Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (providing that medical

 care that is “so woefully inadequate as to amount to no treatment at all” violates the Eighth

 Amendment); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a

 governmental entity may be liable under § 1983 only where its official custom or policy causes a

 constitutional rights violation); Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996)

 (holding that a private corporation acting under color of state law may be liable only where its

 custom or policy caused a constitutional violation) (citing Monell, 436 U.S. at 691).



                                                  3

Case 3:19-cv-00182-PLR-DCP Document 13 Filed 06/29/20 Page 3 of 5 PageID #: 49
        Also, liberally construing Plaintiff’s complaint in his favor, he appears to allege that

 Defendants Venable and/or Wilson threw away a legal motion that he gave to Defendant Wilson

 for filing with the state criminal court. As the Court can plausibly infer that this act may have

 violated Plaintiff’s rights under the First Amendment, see Stanley v. Vining, 602 F.3d 767, 770

 (6th Cir. 2010) (providing that interference with legal mail may amount to censorship and/or denial

 of access to courts), this claim will proceed herein.

        III.    CONCLUSION

        For the reasons set forth above:
        1. Even liberally construing the complaint in Plaintiff’s favor, only Plaintiff’s claims that
           (1) Defendants Lonza, Claiborne County, and Southern Health Partners have violated
           his Eighth Amendment rights by denying him adequate medical care and (2)
           Defendants Wilson and/or Venable threw away legal motions he asked them to file on
           his behalf state a claim upon which relief may be granted under § 1983 and these claims
           will therefore proceed herein;

        2. All other claims and Defendants are DISMISSED;

        3. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and USM
           285 form) for Defendants Venable, Wilson, Lonza, Claiborne County, and Southern
           Health Partners. Plaintiff is ORDERED to complete the service packets and return
           them to the Clerk’s Office within twenty (20) days of receipt of this order. At that time,
           the summonses will be signed and sealed by the Clerk and forwarded to the U.S.
           Marshal for service. Fed. R. Civ. P. 4;

        4. Service shall be made on Defendants pursuant to Rule 4(e) of the Federal Rules of Civil
           Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil Procedure, either
           by mail or personally if mail service is not effective;

        5. Plaintiff is forewarned that if he does not timely return the completed service packets,
           the Court will dismiss this action;

        6. Defendants shall answer or otherwise respond to the complaint within twenty-one (21)
           days from the date of service. If any Defendant fails to timely respond to the complaint,
           this failure may result in entry of judgment by default against it;




                                                   4

Case 3:19-cv-00182-PLR-DCP Document 13 Filed 06/29/20 Page 4 of 5 PageID #: 50
       7. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
          counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
          is the duty of a pro se party to promptly notify the Clerk and the other parties to the
          proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
          provide a correct address to this Court within fourteen days of any change in address
          may result in the dismissal of this action.

       SO ORDERED.

       ENTER:



                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               5

Case 3:19-cv-00182-PLR-DCP Document 13 Filed 06/29/20 Page 5 of 5 PageID #: 51
